DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/21 and 04/14/21 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziff US4399371.
Claim 17. Ziff discloses installing an electrical system in a building structure, the method comprising: connecting respective first ends (69) of a plurality of wires to a junction box (39) of the building structure with a first tool-less connection; and connecting respective second ends of the plurality of wires to corresponding electrical ports in the building structure with a second tool-less connection (as shown in ends of Fig.5C).
Claim 20. Ziff discloses installing the electrical ports in one or more walls of the building structure with a third tool-less connection (shown in Fig.5A).

Claim 21. Ziff discloses one or more of the first and second tool-less connections comprise a snap-fit of clip connection (via 80 and 82, Fig.4).

Claim 22. Ziff discloses an electrical port (such as Fig.4-5A, 5C, 9) configured to be installed in a building structure (Fig.2), the electrical port comprising: a port body (39) comprising a tool-less connector (94) configured to electrically and mechanically connect to an electrical wire without using any tools (see Fig.4).

Claim 23. Ziff discloses the tool-less connector is configured to connect to the electrical wire by way of a snap-fit or clip connection (via 80 and 82, Fig.4).

Claim 24. Ziff discloses the port body comprises a light switch (Fig.5A).

Claim 25. Ziff discloses the port body comprises a switch plate (Fig.5A).

Claim 26. Ziff discloses the port body comprises an electrical outlet (Fig.5C).

Claim 27. Ziff discloses the port body comprises a back box (Fig.9).

Claim 28. Ziff discloses a junction box (39) configured to be installed in a building structure, the junction box comprising: a plurality of electrical connectors (94) configured to supply electrical power to a plurality of electrical ports (Fig.5c) in the building structure (Fig.2), wherein at least one electrical connector of the plurality of electrical connectors comprises a tool-less connector configured to electrically and mechanically connect to an electrical wire without using any tools (as shown in Fig.4).

Claim 29. Ziff discloses the tool-less connector is configured to connect to the electrical wire by way of a snap-fit or clip connection (via 82 and 80, Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziff US4399371 in view of McGrath US20140076628 .
Claim 1. Ziff discloses an electrical system for a building structure (Fig.1), the electrical system comprising: at least one primary bundle of a plurality of electrical wires (Fig.5B), wherein at least one end of one or more electrical wires of the plurality of electrical wires comprises a tool-less electrical connector (69) but fails to disclose a harness as claimed.
	McGrath discloses a harness (10) comprising: at least one primary bundle of a plurality of electrical wires (Fig.1) and a plurality of wire branches (28) extending from the at least one primary bundle, each wire branch of the plurality of wire branches comprising a set of one or more wires from the plurality of electrical wires (Fig.1), wherein the harness is constructed such that each wire branch of the plurality of wire branches is configured to connect to one or more corresponding electrical ports of the building structure. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate the harness of McGrath to the system of Ziff with the intention of reducing manufacturing costs, reducing overall apparatus weight, and substantially reducing the risk of failure

Claim 2. Ziff as modified discloses the electrical system is not installed in the building structure (above the structure in Fig.1).

Claim 3. Ziff as modified discloses the building structure, wherein the electrical system is installed in the building structure (within the walls, Fig.2).

Claim 4. Ziff as modified discloses the building structure comprises a house (Fig.2).

Claim 5. Ziff as modified discloses the one or more corresponding electrical ports provide electrical power to the same room of the building structure (Fig.2).

Claim 6. Ziff as modified discloses the one or more corresponding electrical ports comprises an electrical outlet (Fig.5C).
Claim 7. Ziff as modified discloses the one or more corresponding electrical ports comprises a light switch (Fig.5A).

Claim 8. Ziff as modified discloses both ends of the one or more wires comprise respective tool-less connectors (see Fig 5A).

Claim 9. Ziff as modified discloses the tool-less connector is configured to snap or clip into a corresponding connector of an electrical port (via 80 and 82 in Fig.4).

Claim 10. Ziff as modified discloses an electrical port, the electrical port comprising a tool-less connector configured to connect to an electrical wire without tools (see Fig.4).

Claim 11. Ziff as modified discloses the tool-less connector is configured to snap or clip to the electrical wire (via 80 and 82 in Fig.4).

Claim 12. Ziff as modified discloses the electrical port comprises one or more of a front plate and a back box (Fig.9).

Claim 13. Ziff as modified discloses the electrical port comprises a front plate with an integrated back box (Fig.3).

Claim 14. Ziff as modified discloses the electrical port comprises a light switch or an electrical outlet (Fig.5C).
Claim 15. Ziff as modified discloses the one or more electrical ports are configured to be installed in a wall of the building structure, the one or more electrical ports configured to connect to the wall by way of a tool-less connection (see Figs.2 and 5A).

Claim 16. Ziff as modified discloses the system does not include a separate back box for each electrical port (as illustrated in Fig.1).

Claim 18. Ziff fails to disclose bundling the plurality of wires together in a harness a primary wire bundle and a plurality of wire branches extending from the at least one primary bundle.
	McGrath discloses a harness (10) comprising: at least one primary bundle and a plurality of wire branches (28) extending from the at least one primary bundle. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate the harness of McGrath to the system of Ziff with the intention of reducing manufacturing costs, reducing overall apparatus weight, and substantially reducing the risk of failure

Claim 19. Ziff as modified discloses designing and assembling the harness at a location that is different from the building structure (P.0009 of McGrath disclose manufacturing cost suggesting it was manufactured in mass).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633